Citation Nr: 1621517	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-31 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1969 to May 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, denied service connection for both tinnitus and a left patellar osteophyte.  In June 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In September 2015, the Board granted service connection for tinnitus and remanded the issue of service connection for a left knee disorder to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for left knee degenerative joint disease is warranted secondary to his service-connected peripheral arterial disease with left foot degenerative joint disease.  
Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for peripheral arterial disease with left foot degenerative joint disease, a not otherwise specified depressive disorder, a not otherwise specified anxiety disorder, and tinnitus.  

A March 2005 VA treatment record states that the Veteran presented a history of "arthritic pain in ... knees intermittently x several years."  The report of a January 2009 examination conducted for VA states that the Veteran "walks with a limp."  A May 2010 VA left knee X-ray study revealed findings consistent with "minimal degenerative changes with eburnation of the medial articular surface and mild joint space narrowing."  

At the June 2015 Board hearing, the Veteran testified that his service-connected left lower extremity disability was productive of significant pain and an associated altered gait.  

The report of a June 2011 VA joint examination relates that the Veteran was diagnosed with a "minimal osteophyte in the left patella."  The examining VA physician's assistant opined that: "[t]his is consistent with his age;" there "is no association with his left knee condition and his left foot condition;" "[m]ost likely he has either a small radiolucent loose body or degenerative meniscus which causes the knee to swell;" "[t]his is consistent with his age and past work history;" "[i]t is not associated with his left foot condition;" and "[t]here is no nexus."  

A May 2015 addendum to the June 2011 VA joint examination report advanced that: "there are no clinical studies linking [peripheral vascular disease] and arthritis or degenerative joint disease;" "most degenerative joint disease is due to aging and genetics;" "the exception is if there is direct injury to the joint;" "mechanically, there is no physiologic connection between [peripheral vascular disease] and joint degeneration;" "he has no arterial calcification which indicates good blood flow to the lower extremity;" "he also has diabetic neuropathy;" "as far as arthritis in the foot, evidence based medicine has shown that one joint does not affect other joints;" "see, 'Symptoms in the Opposite or Uninjured Leg' by Dr. Ian Harrington, 2005;" and "this would include aggravation of a non-service problem."  The VA physician's assistant made no specific findings as to whether the Veteran's altered gait and chronic pain associated with his service-connected left lower extremity disability increased the severity of his left knee degenerative joint disease beyond its natural progression.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited deficiencies in the June 2011 VA joint examination report and the May 2015 addendum thereto, the Board finds that further VA joint evaluation is necessary.  

VA clinical documentation dated after April 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all of his left knee disorder after April 2014 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2014.  

3.  Schedule the Veteran for a VA joint examination conducted by a physician in order to assist in determining the nature and etiology of his left knee disorder.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified left knee disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his peripheral arterial disease with left foot degenerative joint disease and other service-connected disabilities.  

Service connection is currently in effect for peripheral arterial disease with left foot degenerative joint disease, a not otherwise specified depressive disorder, a not otherwise specified anxiety disorder, and tinnitus.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

